Title: Joseph Dougherty to Thomas Jefferson, 4 September 1811
From: Dougherty, Joseph
To: Jefferson, Thomas


          
                  Dear Sir 
                  City of Washington Septr 4th—11
          
		  
		   
		   
		  I now solicit you on a cause of great importance to me, and one too in which you can make more interest for me than I can Suppose,
          
		  Mr Mathers, the Door keeper for the Senate th was buried the other day, and no doubt but there will be one hundred applicants for his place, my friends advise me to try for it,
          Now Sir, you best know what will be the best mode to pursue, would a few lines from you to each of the Senators (or at least) those that are your friends answer a good purpose for the present as there is supposed to be several letters on already sent to them
          I am sir, Sorry, and should be more so, to give you so much trouble:—if I had the smallest idea that you would do it reluctantly: I can perhaps make some intercession with the federalists through my old friend Mr Otis. but your 
                  you sir is my only dependant. 
		   
		   
		   please to advise me what will be best to do would 
                     a few words from you, to Messrs. Madison & Muroe be necessary
          Sir I do not know that I ever have;—and hopes I never shall disgrace any recommendation that you in your gooness 
                  goodness may give me
          I am sir your humble Servant
                  Jos Dougherty
        